Title: To John Adams from John Quincy Adams, 15 March 1804
From: Adams, John Quincy
To: Adams, John



15. March 1804.

You will see by the folio sheet I inclose to you, that the House of Representatives have not yet done with the Government of Louisiana.—The fourth Section is the only one in which there seems much difficulty to the Legislators of the day—Many attempts were made to vary that here, and they are renewed in the House—They sport with Louisiana, as a Cat sports with a mouse—But to help our authority, it is already found necessary to send a military force—And in order to avoid the appearance of a standing army; they are recruiting here the corps of marines—one hundred of whom are to depart from  next week to strengthen the garrison at New Orleans—Marines to garrison New-Orleans! Oh! the breadth & the length & the depth of the learning of bifront denominations and specific appropriations.
I fear I shall not have it in my power to complete your set of journals; I have sent you all the spare numbers I can collect; but there are three of the House’s and several more of the Senate’s still wanting.
Your’s.
